 
 
Exhibit 10.1
 
 
WAIVER AND
CONSENT
OF
STOCKHOLDERS’ AGREEMENT
OF
FUSION CONNECT, INC.
 
This Waiver and Consent (this “Waiver and Consent”) is entered into as of May
10, 2019, by and among Fusion Connect, Inc., a Delaware corporation (the
“Company”), BCHI Holdings, Inc., a Georgia limited liability company (“BCHI
Holdings”), Matthew D. Rosen, Marvin S. Rosen and Michael J. Del Giudice
(collectively, the “FTI Nominating Committee”).
 
WHEREAS, the Company entered into that certain Super Senior Secured Credit
Agreement, dated as of May 9, 2019 (the “Bridge Agreement”), by and among the
Company, certain subsidiaries of the Company, Wilmington Trust, National
Association, as administrative agent and collateral agent, and the lenders party
thereto;
 
WHEREAS, pursuant to Section 5.17(b) of the Bridge Agreement, the Company has
agreed that, among other things, one independent director reasonably
satisfactory to the Ad Hoc Group of Term Lenders (as defined therein) shall be
appointed to the board of directors (the “Board”) of the Company by May 10,
2019;
 
WHEREAS, the Company is party to that certain Stockholders’ Agreement, dated as
of May 4, 2018 (the “Stockholders’ Agreement”), among the Company, BCHI Holdings
and the other stockholders party thereto;
 
WHEREAS, Section 2.1(d)(i) of the Stockholders’ Agreement provides that, among
other things, an increase in the size of the Board must be in increments of two
(2) directors and that any vacancies created by an increase in the size of the
Board shall be filled as required to maintain the proportionate allocation of
directors among BCHI Holdings and the FTI Nominating Committee as set forth in
Section 2.1(b) of the Stockholders’ Agreement;
 
WHEREAS, pursuant to Section 4.4 of the Stockholders’ Agreement, a provision of
the Stockholders’ Agreement may be waived with the approval of the Company, BCHI
Holdings and the FTI Nominating Committee, currently consisting of Matthew D.
Rosen, Marvin S. Rosen and Michael J. Del Giudice;
 
WHEREAS, pursuant to Section 4.4(b) of the Stockholders’ Agreement, no
amendment, modification or waiver to Section 2.1 of the Stockholders Agreement
shall adversely affect the rights of BCHI Holdings or the FTI Nominating
Committee to designate nominee(s) for the election to the Board in accordance
with the Stockholders without the consent of BCHI Holdings or the FTI Nominating
Committee; and
 
WHEREAS, the Board desires to appoint one independent director in accordance
with the terms of the Bridge Agreement.
 
NOW, THEREFORE, BE IT RESOLVED, that the parties to this Waiver and Consent
agree as follows:
 
1.          Solely in order to facilitate the appointment of one independent
director as required by the Bridge Agreement and in accordance with Section 4.4
of the Stockholders’ Agreement, each of the Company, BCHI Holdings and the
Nominating Committee hereby unconditionally waive compliance with Section
2.1(d)(i) of the Stockholders’ Agreement (the “Waiver”).
 
2.           Solely in order to facilitate the appointment of one independent
director as required by the Bridge Agreement and in accordance with Section
4.4(b) of the Stockholders’ Agreement, each of BCHI Holdings and the Nominating
Committee hereby consent to the Waiver referred to in paragraph 1 above.
 
[Signature Page Follows]
 
 

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
duly executed as of the date first written above. This Waiver and Consent may be
executed in multiple counterparts, each of which shall be considered an original
and all of which shall constitute one and the same instrument.
 
FUSION CONNECT, INC.
 
By: /s/ James P. Prenetta, Jr.
Name: James P. Prenetta, Jr.
Title: Executive Vice President
          and General Counsel
 
BCHI HOLDINGS, LLC
 
By: /s/ Holcombe T. Green, Jr.
Name: Holcombe T. Green, Jr.
Title: Manager
 
 
FTI NOMINATING COMMITTEE
 
/s/ Marvin S. Rosen
Marvin S. Rosen
 
/s/ Matthew D. Rosen
Matthew D. Rosen
 
/s/ Michael J. Del Giudice
Michael J. Del Giudice
 
 
 
 
 
 
